Sub-Item 77O(1) DREYFUS MANAGER FUNDS II Dreyfus Balanced Opportunity Fund On November 3, 2016, Dreyfus Balanced Opportunity Fund (the "Fund"), a series of Dreyfus Manager Funds II, purchased 125 4.300% Senior Notes due 2046 issued by Principal Financial Group, Inc. (CUSIP No. 74251VAN2) (the "Notes") at a purchase price of $99.882 per Note, including underwriter compensation of 0.875%. The Notes were purchased from Credit Suisse Securities (USA) LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Credit Agricole Securities (USA) Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. HSBC Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. RBC Capital Markets, LLC Samuel A. Ramirez & Company, Inc. UBS Securities LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 9 – 10, 2017. These materials include additional information about the terms of the transaction. February 2015 EXHIBIT B PRE-PURCHASE APPROVAL FORM FOR PURCHASE OF SECURITIES UNDERWRITTEN BY AN AFFILIATE Used for compliance with Rule 10f-3 and/or Rule 23B 1. Account/Fund Name: Dreyfus Premier Balanced Opportunity Fund 2. Anticipated Purchase Date: 11/3/2016 3. Total Net Assets of Account/Fund: $257,310,777.30 4. Type and Description of Security to be Purchased: PRINCIPAL FINANCIAL GROU 4.3 11/15/2046 5. Credit Rating of Security (Rating/Rating Agency): Fitch: A-; S&P: BBB+; Moody’s: Baa1 6. Name of Underwriting Syndicate Dealer Effecting Transaction: CREDIT SUISSE SECURITIES (USA) LLC 7. Name of Affiliated Underwriter in Underwriting Syndicate: BNY Mellon Capital Markets, LLC 8. Issue Size: 300,000,000 9. CUSIP: 74251VAN2 10. Amount Purchased by Account/Fund: 125 Units 11. Percentage of Principal Amount of Offering Purchased by Account/Fund: 0.042% 12. Amount Purchased as a Percentage of Account/Fund Assets: 0.049% 13. Purchase Price of Securities (if at par, so state): $99.88 14. Commission/Spread Received by Principal Underwriters: 0.875% 15. Yield (as applicable): 4.300% 16. Average Yield of Security Purchased by Non-affiliated Entities on Date of Purchase: 4.300% 17. The Affiliated Purchase Must be Reported to the appropriate Board of Directors as described in this policy +++++ Mutual Fund Purchases Only (See Fund Rule 10f-3 procedures for more information): 1. Was Price paid for all block purchases the same for all participants? (Must be Yes): Yes 2. Was Security Purchased on Offer Date? (Must be Yes): Yes 3. Was Issuer in continuous operation for at least 3 years? (Must be Yes): Yes 4. Was the Offering Part of firm commitment by Underwriter? (Must be Yes): Yes 5. Did affiliated Underwriter benefit directly from the Purchase? (Must be No): No 6. Was the Commission or Spread paid reasonable as compared to Transactions with non-affiliated Parties? (Must be Yes): Yes 7. Municipal Securities Only: Is security spread sufficiently liquid that it can be sold at carrying price within a reasonably short time? (Must be Yes): N/A 8. Municipal Securities Only: Is security subject to no greater than moderate credit risk? (Must be Yes): N/A +++++ Sub-Item 77O(2) DREYFUS MANAGER FUNDS II Dreyfus Balanced Opportunity Fund On January 4, 2017, Dreyfus Balanced Opportunity Fund (the "Fund"), a series of Dreyfus Manager Funds II, purchased 110 3.887% Fixed Rate/Floating Rate Notes due 2028 issued by Citigroup, Inc. (CUSIP No. 172967LD1) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of 0.425%. The Notes were purchased from Citibank, N.A., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities, Inc. BBVA Securities Inc. Blaylock Beal Van, LLC BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Citigroup Global Markets Inc. Citizens Capital Markets, Inc. Commonwealth Bank of Australia Credit Agricole Securities (USA) Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Drexel Hamilton, LLC HSBC Securities (USA) Inc. The Huntington Investment Company ING Financial Markets LLC Lebenthal & Co., LLC Loop Capital Markets LLC Mizuho Securities USA Inc. MFR Securities, Inc. MUFG Securities Americas Inc. nabSecurities, LLC Nomura Securities International, Inc. RBC Capital Markets, LLC Samuel A. Ramirez & Company, Inc. Santander Investment Securities Inc. Scotia Capital (USA) Inc. SG Americas Securities, LLC Skandinaviska Enskilda Banken AB (publ) SMBC Nikko Securities America, Inc. TD Securities (USA) LLC Telsey Advisory Group LLC UBS Securities LLC UniCredit Capital Markets LLC Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 16, 2017. These materials include additional information about the terms of the transaction. EXHIBIT B PRE-PURCHASE APPROVAL FORM FOR PURCHASE OF SECURITIES UNDERWRITTEN BY AN AFFILIATE Used for compliance with Rule 10f-3 and/or Rule 23B 1. Account/Fund Name: Dreyfus Premier Balanced Opportunity Fund 2. Anticipated Purchase Date: 1/4/2017 3. Total Net Assets of Account/Fund: $283,128,317.81 4. Type and Description of Security to be Purchased: CITIGROUP INC 3.887 1/10/2028 5. Credit Rating of Security (Rating/Rating Agency): Fitch: A; S&P: BBB+; Moody’s: Baa1 6. Name of Underwriting Syndicate Dealer Effecting Transaction: CITIBANK, NA 7. Name of Affiliated Underwriter in Underwriting Syndicate: BNY Mellon Capital Markets, LLC 8. Issue Size: 2,750,000,000 9. CUSIP: 172967LD1 10. Amount Purchased by Account/Fund: 110 Units 11. Percentage of Principal Amount of Offering Purchased by Account/Fund: 0.004% 12. Amount Purchased as a Percentage of Account/Fund Assets: 0.039% 13. Purchase Price of Securities (if at par, so state): $100.00 14. Commission/Spread Received by Principal Underwriters: 0.425% 15. Yield (as applicable): 3.887% 16. Average Yield of Security Purchased by Non-affiliated Entities on Date of Purchase: 3.887% 17. The Affiliated Purchase Must be Reported to the appropriate Board of Directors as described in this policy +++++ Mutual Fund Purchases Only (See Fund Rule 10f-3 procedures for more information): 1. Was Price paid for all block purchases the same for all participants? (Must be Yes): Yes 2. Was Security Purchased on Offer Date? (Must be Yes): Yes 3. Was Issuer in continuous operation for at least 3 years? (Must be Yes): Yes 4. Was the Offering Part of firm commitment by Underwriter? (Must be Yes): Yes 5. Did affiliated Underwriter benefit directly from the Purchase? (Must be No): No 6. Was the Commission or Spread paid reasonable as compared to Transactions with non-affiliated Parties? (Must be Yes): Yes 7. Municipal Securities Only: Is security spread sufficiently liquid that it can be sold at carrying price within a reasonably short time? (Must be Yes): N/A 8. Municipal Securities Only: Is security subject to no greater than moderate credit risk? (Must be Yes): N/A +++++ Sub-Item 77O(3) DREYFUS MANAGER FUNDS II Dreyfus Balanced Opportunity Fund On March 6, 2017, Dreyfus Balanced Opportunity Fund (the "Fund"), a series of Dreyfus Manager Funds II, purchased 95 3.90% Notes due 2027 issued by Great Plains Energy Incorporated (CUSIP No. 391164AJ9) (the "Notes") at a purchase price of $99.618 per Note, including underwriter compensation of 0.650%. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Goldman, Sachs & Co. J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. MUFG Securities Americas Inc. SunTrust Robinson Humphrey, Inc. UMB Financial Services, Inc. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 16, 2017. These materials include additional information about the terms of the transaction. EXHIBIT B PRE-PURCHASE APPROVAL FORM FOR PURCHASE OF SECURITIES UNDERWRITTEN BY AN AFFILIATE Used for compliance with Rule 10f-3 and/or Rule 23B 1. Account/Fund Name: Dreyfus Premier Balanced Opportunity Fund 2. Anticipated Purchase Date: 3/6/2017 3. Total Net Assets of Account/Fund: $293,534,893.03 4. Type and Description of Security to be Purchased: GREAT PLAINS ENERGY INC 3.9 4/1/2027 5. Credit Rating of Security (Rating/Rating Agency): Fitch: N/A; S&P: BBB; Moody’s: Baa3 6. Name of Underwriting Syndicate Dealer Effecting Transaction: Goldman Sachs & Co. 7. Name of Affiliated Underwriter in Underwriting Syndicate: BNY Mellon Capital Markets, LLC 8. Issue Size: 1,400,000,000 9. CUSIP: 391164AJ9 10. Amount Purchased by Account/Fund: 95 Units 11. Percentage of Principal Amount of Offering Purchased by Account/Fund: 0.007% 12. Amount Purchased as a Percentage of Account/Fund Assets: 0.032% 13. Purchase Price of Securities (if at par, so state): $99.62 14. Commission/Spread Received by Principal Underwriters: 0.650% 15. Yield (as applicable): 3.900% 16. Average Yield of Security Purchased by Non-affiliated Entities on Date of Purchase: 3.900% 17. The Affiliated Purchase Must be Reported to the appropriate Board of Directors as described in this policy +++++ Mutual Fund Purchases Only (See Fund Rule 10f-3 procedures for more information): 1. Was Price paid for all block purchases the same for all participants? (Must be Yes): Yes 2. Was Security Purchased on Offer Date? (Must be Yes): Yes 3. Was Issuer in continuous operation for at least 3 years? (Must be Yes): Yes 4. Was the Offering Part of firm commitment by Underwriter? (Must be Yes): Yes 5. Did affiliated Underwriter benefit directly from the Purchase? (Must be No): No 6. Was the Commission or Spread paid reasonable as compared to Transactions with non-affiliated Parties? (Must be Yes): Yes 7. Municipal Securities Only: Is security spread sufficiently liquid that it can be sold at carrying price within a reasonably short time? (Must be Yes): N/A 8. Municipal Securities Only: Is security subject to no greater than moderate credit risk? (Must be Yes): N/A +++++
